ORDER

PER CURIAM:
Vincent Gulley appeals from a judgment entered by the Circuit Court of Jackson County convicting him of one count of Class C felony stealing, § 570.030, and sentencing him to a term of seven years imprisonment. Specifically, Appellant challenges the sufficiency of the evidence to establish the value of the items he stole and asserts that the value of those items was a required element of the crime for which he was convicted. Having reviewed the briefs and the record, we find no error and affirm the judgment of conviction. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rüie 30.25(b).